Citation Nr: 0428774	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-02 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right breast cancer to 
include as claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the RO.  


FINDINGS OF FACT

1.  The veteran had active military service from August 1968 
to June 1970, which included service in the Republic of 
Vietnam.  

2.  The currently demonstrated residuals of metastatic right 
breast cancer are not shown to have been clinically 
manifested in active service or for many years thereafter.  

3.  The veteran's breast cancer is not shown to be due to 
herbicide exposure or other event in service.  


CONCLUSION OF LAW

The veteran's disability manifested by metastatic right 
breast cancer is not due to disease or injury that was 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in November 2002 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence she was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the December 2002 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent provisions regarding 
his claim for breast cancer on a direct basis, as well as, 
claimed as secondary to herbicide exposure in the Republic of 
Vietnam.  The veteran was also provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Neither the veteran nor her representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
The Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam during his period of military service 
from August 1968 to June 1970.  The list of decorations 
indicate he was awarded the Vietnam Service Medal with Bronze 
Star and the Republic of Vietnam Campaign Medal.  

The evidence of record reflects that service medical records 
are negative for any complaints, diagnosis or treatment for 
right breast cancer or any other cancer.

Private clinical records dated in June 1999 the veteran 
reported a right breast mass in approximately April 1999.  
The veteran was diagnosed with primary right breast 
carcinoma, metastatic to the right iliac crest bone.  In July 
1999, the veteran underwent right mastectomy and biopsy of 
the right ilium.  

Private clinical records include a May 2000 breast oncology 
report that contains diagnoses of non-insulin dependent 
diabetes mellitus, status post tonsillectomy, hypertension 
and osteoarthritis.  The examiner noted no family history of 
cancer.  

The veteran's pathology remained consistent with past 
findings of metastatic breast cancer with known bone 
metastases.  There were no other signs or symptoms of 
metastatic disease other than back discomfort that was 
attributed to degenerative disease.  

Private medical records show continued care for metastatic 
breast cancer to the bone in April 2000.  The examiner found 
the veteran's breast cancer to be stable with no apparent 
symptoms of bone metastasis.  

Private clinical records reflect progression of the veteran's 
cancer into the bone that required intravenous chemotherapy 
in January 2001.  On examination, there was no palpable 
lymphadenopathy.  

Other private clinical records disclose treatment for other 
symptoms such as headaches, back pain from a fall injury, 
chest pain, left jaw pain, and shortness of breath.  


Analysis

The veteran contends that, due to his exposure to herbicides 
while serving on active duty in the Republic of Vietnam, he 
developed right metastatic breast cancer.  

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may granted for carcinoma if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in the Republic of 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in the Republic 
of Vietnam during the Vietnam era. 38 C.F.R. § 
3.307(a)(6)(iii).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. 59 Fed. Reg. 
341-46 (January 4, 1994).  

Thus, the presumption of service connection based on exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition other than 
those for which the Secretary has specifically determined 
that a presumption of service connection is warranted.  

In this regard, the veteran did serve in the Republic of 
Vietnam.  Thus the presumption of service connection for 
certain disease as set forth in 38 C.F.R. § 3.307 and 3.309 
as they relate to service in the Republic of Vietnam is 
applicable.  However, the veteran has been diagnosed with 
right breast cancer, which has not been included in the list 
of diseases associated with exposure to certain herbicide 
agents under 38 C.F.R. § 3.309.  As such, the presumption of 
service connection for certain disease as set forth in 38 
C.F.R. §§  3.307 and 3.309 as they relate to service in the 
Republic of Vietnam is not applicable.  

The fact that the veteran does not meet the presumptive 
requirements as they relate to service in the Republic of 
Vietnam does not preclude him from establishing service 
connection for the claimed disability by way of proof of 
actual direct causation or manifestations within one year 
after service.  See Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 
1994) ("[p]roof of direct service connection . . . entails 
proof that exposure during service caused the malady that 
appears many years after service")).  

In this case, there is no evidence of breast cancer during 
service or within a year after service.  The first evidence 
of such pathology was not documented until many years after 
service.  

Moreover, there is no medical evidence to support the 
veteran's lay assertions that his current cancer is due 
herbicide exposure in service or any other incident therein.  
The Board notes that there is no notation of any herbicide 
exposure in the veteran's private treatment records or 
indication that the breast cancer is related to disease or 
injury during the period of active duty.  

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against is against the 
veteran's claims for service connection for right breast 
cancer.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine. 38 C.F.R. § 
3.102 (2004).  


ORDER

Service connection for right breast cancer is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



